Citation Nr: 1003308	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-11 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
prior to September 1, 2009.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1964 to June 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered by the Reno, Nevada 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which in pertinent part denied entitlement to a TDIU 
rating.

The Veteran testified before the undersigned Veterans Law 
Judge in March 2009; a transcript of that hearing is of 
record.

In March 2009 the Veteran submitted to the Board additional 
evidence for consideration in connection with the claim on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a written statement dated in March 2009 that is 
included in the record.  The Board accepts this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2009).

As an initial matter, the Board notes that in a rating 
decision dated in October 2009 the RO increased the rating 
for PTSD to 100 percent, effective September 1, 2009.  A 
separate letter dated in October 2009 notifying the Veteran 
of the decision explained that although he did not claim an 
increase for PTSD, the RO determined that the disability 
increased in severity and that an increased rating was 
warranted.  The RO indicated that the TDIU claim remained on 
appeal.  

The Board finds that the appeal for a TDIU rating must be 
dismissed from September, 1, 2009, the date the RO awarded a 
100 percent schedular rating for PTSD because the issue is 
moot.  Under 38 C.F.R. § 4.16(a), total disability ratings 
for compensation may be assigned "where the schedular rating 
is less than total," when the disabled person is, in the 
judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of a service-
connected disability or service-connected disabilities.  
Because the RO granted a 100 percent evaluation based on a 
schedular rating for service-connected PTSD, the Veteran is 
not eligible for a total rating for compensation based upon 
individual unemployability for the time period beginning 
September 1, 2009.  See Green v. West, 11 Vet. App. 472, 476 
(1998) (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) 
("a claim for [a total rating for compensation based upon 
individual unemployability] presupposes that the rating for 
the condition is less than 100 [percent]") and Holland v. 
Brown, 6 Vet. App. 443, 446 (1994) (100 percent schedular 
rating "means that a veteran is totally disabled")).

Further, in VAOPGC 6-99, 64 Fed. Reg. 52,375 (1999), the 
General Counsel held that a claim for a total disability 
rating based on individual unemployability for a particular 
service-connected disability may not be considered when a 
schedular 100-percent rating is already in effect for another 
service-connected disability.  No additional monetary benefit 
would be available in the hypothetical case of a veteran 
having one service-connected disability rated 100 percent 
disabling under the rating schedule and another, separate 
disability rated totally disabling due to individual 
unemployability under 38 C.F.R. § 4.16(a).  Id.  Accordingly, 
the issue remains on appeal for the time prior to September 
1, 2009 and is dismissed for the time period from September 
1, 2009.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Prior to September 1, 2009, the Veteran's service-
connected disabilities consisted of PTSD rated as 70 percent 
disabling; type II diabetes mellitus rated as 20 percent 
disabling; peripheral neuropathy of the right and left lower 
extremities, each rated as 10 percent disabling; and fragment 
wound of the left leg rated as noncompensable.

3.  The Veteran attended at least one year of college; 
following a period of incarceration he worked full-time as a 
gas attendant until 2001 when he quit after providing notice.

4.  Competent medical evidence does not indicate that the 
Veteran's service-connected disabilities alone precluded him 
from engaging in substantially gainful employment that is 
consistent with his education and occupational experience 
prior to September 1, 2009.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability prior to September 1, 2009 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for a TDIU rating was 
received in January 2007.  Thereafter, he was notified of the 
general provisions of the VCAA by the Reno RO in 
correspondence dated in April 2007 and August 2009.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claim, 
identified his duties in obtaining information and evidence 
to substantiate his claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was 
reviewed and a supplemental statement of the case was issued 
in October 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
found that the VCAA notice requirements applied to all 
elements of a claim.  Notice as to this matter was included 
in the April 2007 and August 2009 correspondence from the RO 
and in previous correspondence dated in March 2006. 

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
VA treatment records have been obtained and associated with 
his claims file.  He has also been provided with VA PTSD, 
general medical, and diabetes mellitus examinations to assess 
the current nature of his service-connected disabilities in 
relation to his claim for a TDIU rating.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations - TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2009).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
Disabilities resulting from common etiology or a single 
accident; (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) Multiple injuries incurred in 
action; or (5) Multiple disabilities incurred as a prisoner 
of war.  See 38 C.F.R. § 4.16.

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop) when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.   See 38 C.F.R. § 4.16(a) (2009). 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  See 38 C.F.R. § 4.16(b) (2009).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2009).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A high disability rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
However, the question in a total rating case based upon 
individual unemployability due to service-connected 
disabilities is whether the veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the veteran is, in fact, employed.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

Factual Background and Analysis - TDIU

Awards of TDIU are governed by the effective date rules 
applicable to awards of increased compensation.  See, e.g., 
Hurd v. West, 13 Vet. App. 449 (2000).  The general rule is 
that the effective date of such an award "shall not be 
earlier than the date of receipt of application therefor." 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) 
(2009).  Date of receipt means the date on which a claim, 
information, or evidence was received by VA.  38 C.F.R. § 
3.1(r) (2009).

An exception to that rule applies under circumstances where 
evidence demonstrates a factually ascertainable increase in 
disability during the one-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
See 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2009); Harper v. Brown, 10 Vet. App. 125 (1997).  
Therefore, the Board must review the evidence of record from 
the year prior to the January 2007 claim for a TDIU to August 
31, 2009 (the date prior to the September 1, 2009 grant of a 
100 percent schedular rating for PTSD) to determine whether 
it was factually ascertainable that a TDIU rating was 
warranted.  

The Veteran contends that he is entitled to a TDIU because 
his PTSD, in particular, renders him unemployable.

In previous applications for a TDIU rating received in 
February 2004 and May 2005, the Veteran indicated that he 
completed one or two years of college, was self-employed as a 
wood-cutter from 1963 to 1997, was incarcerated from December 
1997 to June 1998, and worked as a gas attendant from June 
1998 to October 2001.  Information received from his last 
employer verified that he worked full time from June 1998 
until October 2001 when he quit with notice.    

In a VA PTSD examination report dated in June 2004, the 
Veteran stated that he last worked in 2001 and had been 
unemployed since then due to disabling hip pain, which is a 
nonservice-connected disability.  He also stated that his 
three felony drug convictions made it difficult to find work.  
He described having a variety of jobs since separation that 
involved working outdoors where he could be alone or doing 
night shifts.  He stated that most of the jobs lasted about 
two and a half years because he would get angry with his 
supervisors and quit.  The psychologist summarized that the 
severity of his PTSD had significantly impaired his ability 
to form meaningful relationships and find stable employment 
leading to a career.  

In a rating decision dated in June 2004, the RO increased the 
rating for PTSD to 70 percent, effective December 12, 2003, 
largely due to the fact that there was evidence of neglect of 
personal appearance and hygiene on VA examination in June 
2004.  The 70 percent rating also reflected the June 2004 
examiner's determination that PTSD had significant impairment 
on the Veteran's relationships and work.  As a result of the 
70 percent rating, he met the schedular criteria for 
consideration of a TDIU rating as of December 12, 2003.  See 
38 C.F.R. § 4.16(a).

The June 2004 and a later November 2005 rating decision, 
however, denied entitlement to a TDIU rating because he was 
found to be unemployable due to nonservice-connected factors, 
particularly his multiple joint arthritis and felony 
convictions.  The Veteran disagreed with each decision.  A 
Decision Review Officer (DRO) informal conference report 
dated in January 2005 detailed that the DRO and service 
representative reviewed the evidence of record, which 
included an opinion from a Vet Center counselor that the 
Veteran was unemployable due to physical conditions of knee 
and hip arthritis, and a VA PTSD examination report that 
noted PTSD, hip pain, and a history of multiple felony 
convictions due to drug use as factors causing difficulty 
with employment.  In correspondence dated in January 2005, 
the Veteran withdrew his claim, stating that "I understand 
that my not being able to work is not related to my PTSD."  

Following the November 2005 denial of a TDIU rating, another 
DRO informal conference was held with the Veteran's service 
representative in February 2006.  A summary of the discussion 
noted that there was no indication that he lost employment 
due to service-connected disabilities; rather, [information 
provided by his former employer in April 2004 showed that] he 
quit voluntarily [with notice in October 2001].  The DRO and 
service representative agreed that a statement of the case 
would be issued as soon as possible.  However, the Veteran 
again withdrew his claim for a TDIU rating on the same day.

Prior to September 1, 2009, the Veteran's service-connected 
disabilities consisted of PTSD rated as 70 percent disabling; 
type II diabetes mellitus rated as 20 percent disabling; 
peripheral neuropathy of the right and left lower 
extremities, each rated as 10 percent disabling; and fragment 
wound of the left leg rated as noncompensable.

VA treatment records dated from January 2006 to September 
2009 reflected ongoing participation in PTSD groups and 
individual counseling, and medical evaluation and care for 
diabetes mellitus (since 2002), stable peripheral neuropathy, 
obesity, hypertension (since 1997), obstructive sleep apnea, 
gastroesophageal reflux disease (GERD), chronic obstructive 
pulmonary disease (COPD), and degenerative joint disease of 
the right hip and both knees.

In an individual counseling note dated in June 2006, he 
stated that this time of year was very hard for him due to 
anniversaries relating to his experiences in Vietnam.  
Objective mental status findings were reported as follows: 
oriented to four spheres, alert, long hair with head band, 
dressed casually but appropriate for the weather, mood 
euthymic, affect normal, thoughts coherent, speech logical 
and goal directed, good eye contact, humorous, no indication 
of thought disorder or manic symptoms, and no suicidal or 
homicidal ideation of plan.

In a psychiatry note dated in September 2006, the Veteran met 
for the first time with a different VA psychiatrist.  He 
observed that the Veteran dwelled on his combat experiences 
and noted that there had been significant drug issues 
throughout the Veteran's life with alcohol apparently still a 
significant problem that most likely contributed to his 
depressive symptoms.  Reported mental status findings 
included alert, pleasant, and cooperative; good eye contact; 
fair hygiene; calm and relaxed appearance; focused thoughts; 
and no suicidal or homicidal ideation.  The assessment was 
depression reasonably well-controlled with medication, 
depression, and diabetic neuropathy.  The psychiatrist noted 
that medication taken for diabetic neuropathy will also help 
to control the Veteran's tendency for angry outbursts.

During group therapy sessions, the Veteran described hobbies 
that included gardening and fishing; pleasant visits with his 
daughter, brother, and friends in Nevada and Arizona who were 
also Veterans; not caring about things at times, and rain as 
a consistent trigger of flashbacks.

During a PTSD group in March 2007, he stated he had been 
doing okay except when it rains and that he won a trip to Las 
Vegas.  During a group one week later, he stated that he was 
upset because a lot of his friends were dying, but talking 
with his daughter "picked him up."  He stated that he copes 
with PTSD symptoms by staying active; he was looking forward 
to the summer because he can spend time outside and go 
fishing.  During a group later that month, he indicated that 
he recently participated in a fishing tournament and gambles 
$100 twice per week and felt happy because he won a jackpot 
recently.  In a psychiatry note dated in March 2007, the 
Veteran reported that his hip replacement surgery was delayed 
due to obesity, and he must lose 20 pounds.  He stated that 
he has several friends, mostly fellow Vietnam Veterans.  He 
reported that the current state of his PTSD was characterized 
by serious flash backs that were worse when it rained.  He 
indicated that he ran out of his PTSD medications once and 
felt miserable and could not get out of bed as a result.  
Objective findings were identical to those reported in 
September 2006.

In a psychiatry note dated in April 2007, the third 
appointment with the new VA psychiatrist, the Veteran stated 
that "it's anniversary time again," referring to his 
arrival in Vietnam in May 1965.  The note included excerpts 
from previous psychiatry notes, but added an opinion 
regarding "possible employment."  The psychiatrist opined 
that the Veteran is not employable in the long run due to 
chronic PTSD symptoms and his inability to adjust to certain 
social situations, which was compounded by the physical pain 
associated with hip and knee pathology.  He added that 
chronic pain will have a detrimental effect on the Veteran's 
mental resilience and his capacity to interact with others.  
Objective findings were reported as alert, pleasant, and 
cooperative; good eye contact and fair hygiene; somewhat 
tense and impatient appearance; focused thoughts; no evidence 
of any psychotic behavior; and no suicidal or homicidal 
ideation.

In a Vet Center intake report updated in June 2007, the 
Veteran reported increasing isolation during the past few 
years, tremendous sleep disturbance, hypervigilance, and 
depression.  He denied suicidal thoughts.  Objective findings 
were reported as follows: unkempt appearance, friendly and 
cooperative manner, above average intelligence, appropriate 
speech, full orientation, normal memory function, appropriate 
affect, relaxed motor activity, and fair judgment.

In a VA psychiatry note dated in July 2007, the Veteran 
reported that he pulled over while driving during recent 
fires in the Reno area because he envisioned a combat 
experience and was overcome by sadness.  The psychiatrist 
concluded that the experience demonstrated that the Veteran 
can be temporarily incapacitated by flashbacks.

In a VA PTSD examination report dated in August 2007, the 
Veteran denied any hospitalization for a mental disorder; any 
legal history; any history of suicide attempts, violence, or 
assaultiveness; or any alcohol or substance use.  He 
described having one friend, a brother, and two of three 
daughters to whom he is close.  Hobbies included fishing, 
gardening, and television.  Objective findings were reported 
as follows:  casually dressed with disheveled clothes; 
unremarkable psychomotor activity, speech, thought process, 
and content; cooperative and relaxed attitude; constricted 
affect; depressed mood; orientation to three spheres; no 
delusions, hallucinations, or inappropriate behavior; no 
obsessive or ritualistic behavior; intact judgment, 
understanding the outcome of behavior; intact insight, 
understanding that he has a problem; panic attacks occurring 
once every other month with depression and anxiety triggered 
by financial problems; normal remote memory; and mildly 
impaired recent and immediate memory.  He reported good 
impulse control, no problems with activities of daily living, 
no suicidal or homicidal thoughts, and no episodes of 
violence.  His ability to maintain minimum personal hygiene 
was noted to be impaired; he stated that he wears the same 
clothes for three to four days and is unable to trim his 
toenails on the right foot.

The Veteran reported sleep disturbance, hypervigilance, 
flashbacks and avoidant behavior, and feeling uncomfortable 
around people who are not combat Veterans.  The examiner 
noted that the Veteran's current situation was essentially 
unchanged since the last examination except that he was 
perhaps a little more desperate.  He noted his financial 
situation was very poor; he was receiving Social Security and 
VA payments, was court-ordered to pay back child support, and 
his physical condition had worsened.  The examiner summarized 
that the Veteran had chronic problems working due to drug 
abuse, physical problems, and PTSD, adding that drug abuse 
had been a coping mechanism for the Veteran.  He explained 
that depression and drug abuse were related to the Veteran's 
PTSD and had affected his ability to think clearly.  He 
concluded that work impairment was due to a combination of 
factors, including drug abuse, depression, PTSD, and physical 
problems; however, PTSD had played a major role.

A VA general medical examination report dated in August 2007 
indicated that the Veteran was 45 minutes late, apologetic, 
alert and oriented with clear speech, very unkempt with poor 
hygiene, tall and obese, answered questions appropriately, 
and followed instructions throughout the interview and 
examination.  The diagnosis included diabetes mellitus with 
associated bilateral lower extremity neuropathy that was 
noted to have mild to moderate effects on activities of daily 
living, severe effects on recreation, and prohibitive effects 
on sports.  Other diagnoses included well-controlled 
hypertension, advanced degenerative joint disease of the 
right hip that had moderate to severe effects on activities 
of daily living and recreation, gastric reflux disease, and 
obstructive sleep apnea.

In correspondence dated in October 2007, the Veteran stated 
that he had not used drugs for eight years [since 1999].

A DRO informal conference report dated in February 2008 
outlined the service representative's assertions that the 
number and severity of the Veteran's service-connected 
disabilities (PTSD and diabetes mellitus with peripheral 
neuropathy) caused him to be unable to obtain meaningful 
employment, and not legal or substance abuse issues as 
"incorrectly inferred" by the September 2007 rating 
decision.

A PTSD group note dated in September 2008 reported that the 
Veteran was active in class discussion and talked about the 
value of awareness of signs of increasing anger in order to 
develop a plan to better manage problem anger.  A psychiatry 
note dated in September 2008 indicated that the Veteran walks 
on a crutch due to significant hip problems, noting that he 
is eligible for hip replacement once he loses 30 pounds.  
Reported objective findings were similar to those previously 
reported, including fair hygiene and focused thoughts.  The 
assessment included PTSD with associated depression, 
reasonably well-controlled with medication.

VA records showed that the Veteran began physical therapy for 
weight loss in September 2008; his weight was measured at 
305.6 pounds.  Additional records documented that he gained 
approximately five pounds over the next two months.

PTSD group notes dated in December 2008 reflected that the 
Veteran offered good and appropriate feedback to other 
participants and challenged others' beliefs that 
hypervigilance is necessary in all situations.

In a VA pharmacy note dated in December 2008, the Veteran 
stated that he wanted to go on insulin for his diabetes so 
his disability [rating] could go up; he was disappointed that 
insulin was not started.

In a VA mental health telephone note dated in January 2009, 
the Veteran reported that he was diagnosed with throat 
cancer, was "actually doing okay," and declined an 
individual therapy appointment.  He participated in a PTSD 
group the same day and discussed increased sadness and worry 
related to his cancer diagnosis.  In a mental health 
telephone note dated in February 2009, he requested a letter 
in support of his TDIU claim, but was informed that PTSD 
clinical staff members do not write such letters and instead 
keep treatment separate from the ratings process.  

In a PTSD assessment update from the Vet Center dated in 
February 2009, the social worker reported that the Veteran 
had walked out of groups because he became so upset with the 
discussion of Vietnam and that he experiences extreme 
irritability and anger that was observed in the Vet Center 
PTSD group.  He described sleep disturbance, intrusive 
memories, and emotional reactions to rain.  The social worker 
added that the Veteran intermittently participates in groups 
and individual counseling, but reverts to isolating himself.

In a March 2009 VA treatment note he reported that he had 
surgery for esophageal cancer, but it was not completed 
because cirrhosis of the liver was discovered.

In March 2009 the Veteran testified that he is unable to work 
primarily due to his PTSD, citing a dislike for being around 
others and difficulties with anger management.  He stated 
that his other service-connected disabilities merely slow him 
down or pose an accident risk and that medication for 
peripheral neuropathy reduced the associated pain and burning 
a lot.  He stated that he was fired from his job as a gas 
attendant in 2001 after experiencing a bout of depression; he 
"just...didn't care" and went to a casino and was drinking.  
After someone saw his car there, he was terminated.  He 
testified that he occasionally has flashbacks.  He also 
testified that he had problems with a counselor at the Vet 
Center, so he went to a PTSD group at the VA hospital until 
the Vet Center counselor left.  He described his employment 
history to include work as a garbage man, wood cutter, 
manager for a pheasant hunting club, delivery truck driver, a 
ranch helper at a winery on the night shift, electrician 
doing new construction for three or four years, cab driver, 
and bartender.  After he got out of jail in 1998, he worked 
at a gas station for more than three years.  He further 
testified that prior to 1998 he used drugs and coped with 
depression enough to continue working; his PTSD presented 
itself in 1998 after he stopped using drugs.  He added that 
he mostly stays at home because people say things that irk 
him and that he has learned to control his anger while 
driving. 

In correspondence dated in August 2009 the Social Security 
Administration indicated that the Veteran was receiving 
retirement compensation, and no medical records pertaining to 
any disability benefits were located.

As noted above, the schedular rating for the Veteran's PTSD 
was increased to 100 percent effective September 1, 2009 in a 
rating decision dated in October 2009.  The increase was 
based on VA examination findings that included an increase in 
depression that was inextricably intertwined with PTSD, 
homicidal thoughts without plan or intent, difficulty 
maintaining personal hygiene, and the examiner's 
determination that the Veteran had total social and 
occupational impairment due to inability to manage stressors 
normally encountered in employment situations due to his low 
frustration tolerance and depressed mood.  

Additional VA examination reports dated in September 2009 
detailed that his diabetes mellitus was stable on oral 
medication, peripheral neuropathy of the right and left lower 
extremities caused mild to moderate problems with activities 
of daily living, and residuals of a left leg fragment wound 
caused no effects on employment or activities of daily 
living.

In light of the foregoing evidence, the Board finds that 
there is no objective or lay evidence that supports a TDIU 
rating based on PTSD and/or other service-connected 
disabilities prior to September 1, 2009.  While the Board 
acknowledges that his 70 percent rating for PTSD and combined 
disability rating of 80 percent prior to September 1, 2009 in 
itself is recognition that his impairments make it difficult 
to obtain and keep employment, the Board finds that the 
assigned disability ratings for this time period adequately 
compensated him for his disabilities.

Subjective symptomatology and objective findings of PTSD 
prior to September 1, 2009 included flashbacks triggered by 
rain, some difficulty managing anger, poor hygiene, 
depression, and mildly impaired memory.  At no time during 
this period, however, did the lay or objective evidence 
reflect suicidal or homicidal ideation; obsessional rituals 
that interfered with routine activities; speech 
intermittently illogical, obscure, or irrelevant; impaired 
impulse control; spatial disorientation; gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; disorientation to time or 
place; or memory loss of names of close relatives, own 
occupations, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9440 (2009) (describing criteria for 70 and 100 percent 
PTSD ratings).  

Rather, he maintained positive relationships with a brother 
and one close friend; pursued hobbies that included fishing, 
gardening, and twice-weekly gambling; and actively 
participated in VA PTSD groups and offered appropriate 
feedback to others.  Moreover, he acknowledged in prior 
statements that his nonservice-connected hip and knee 
disabilities, in addition to his felony conviction record, 
significantly affected his employability.  In conclusion, the 
Board finds that the assigned rating for PTSD more than 
adequately compensated him for the level of impairment 
reflected by the lay and medical evidence of record, which 
does not reflect that PTSD alone precludes employment.  Given 
those findings, along with his educational attainment and 
work history, the Board concludes that the evidence does not 
support a TDIU rating based on PTSD prior to September 1, 
2009.

Similarly, the evidence does not support, nor does the 
Veteran allege, that his service-connected diabetes mellitus, 
peripheral neuropathy, or left leg fragment wound 
disabilities warrant a TDIU rating prior to September 1, 
2009.     

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of a TDIU rating prior to September 1, 2009.  
Therefore, entitlement to TDIU rating prior to September 1, 
2009 is not warranted, and the claim must be denied.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
any employment or frequent periods of hospitalization related 
to the Veteran's service-connected disabilities that would 
take the case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While the Veteran 
alleges that his PTSD precludes employment, objective medical 
findings are not indicative of any unusual or marked 
interference with any employment (i.e., beyond that 
contemplated in the assigned 70 percent rating).  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to a TDIU due to service-connected disabilities 
prior to September 1, 2009 is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


